The jury returned a verdict of guilty as charged in the second count of the indictment, and defendant was so adjudged, and was duly sentenced to an indeterminate term of imprisonment in the penitentiary. The charge contained in the second count of the indictment was the unlawful possession of a still, etc., to be used for the purpose of manufacturing or distilling prohibited liquors or beverages. The trial of this appellant in the court below proceeded throughout without an objection being interposed, or without the reservation of an exception. The point of decision involved upon this appeal is the sufficiency of the evidence to sustain the verdict of the jury and to support the judgment of conviction. This question is presented by the refusal of the affirmative charge, requested in writing by defendant. We have no hesitancy in deciding that the evidence in this case presented a jury question. It was in conflict, and that offered by the state was ample and sufficient, if believed under the required rules, to sustain the verdict of guilty as to the second count in the indictment, which verdict the jury rendered. No good purpose would be subserved in a recital of the evidence. No error appearing upon the trial of this case, the judgment of conviction appealed from will stand affirmed.
Affirmed.